Broyles, C. J.
1. "Whether an explanation which the accused makes of his possession of property recently stolen is consistent with his innocence is exclusively a question of fact for determination by the jury, and this court has no right to interfere with that determination, unless it is wholly unsupported by the evidence, or by any reasonable theory dedueible therefrom.” Jordan v. State, 9 Ga. App. 578 (3) (71 S. E. 875); Jester v. State, 23 Ga. App. 132 (1) (97 S. E. 563).
2. Under the foregoing ruling and the facts of the instant case, the verdict was authorized by the evidence, and the overruling of the certiorari was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Claud Braclcett, R. B. Giles, for plaintiff in error.
John 8. McClelland, solicitor, John A. Boykin, solicitor-general, J. Walter LeCraw, contra.